Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure. The abstract is longer than 150 words and requires correction.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Drawings
The drawings Figs 1, 3, 4, 6B, 7B, 8B-8H, 9B, 9C, 10A-10J, 11A-11C, 12A, 12B, 13A-13H, 14A-14E, 15A-15C, 16A, 16B, and 17B are objected to because the drawings are not of sufficient quality to permit adequate reproduction (37 CFR 1.184(l)), all lines, numbers, and figures are not sufficiently dense and dark, and the drawings should be in black and white without graying or shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claim 1  is directed to a “an apparatus for automatically allocating physical units of a physical space”. 	Claim 1 is directed to the abstract idea of “allocating seating based on availability and rules” which is grouped under “organizing human activity… commercial interactions (allocating seats in a purchase or reservation scheme), and managing personal behavior or interactions between people (reserving seats or space based on rules such as CDC or local regulations) as well as a mental process (but for the generic computer components, assigning seats based on rules, preferences, and availability can be performed in the human mind or by hand)” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites receive an allocation request, retrieve a plurality of possible physical unit allocation subsets matching the allocation request, transmit a physical unit allocation interface comprising one or more possible physical unit allocation subsets, and transform available physical units associated with the physical space identifier to unavailable physical units. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).		This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a first computing device, at least one processor, at least one memory, a physical space repository represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (MPEP 2106.05(f)&(h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of allocating seating based on availability and rules.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of allocating seating based on availability and rules using computer technology (e.g. a processor and memory). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
	Dependent claims 2-24 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claim such as specifying dimensions, quantity, identifiers, and arrangement.   In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).
Claim Objections
Claim 1 is objected to because of the following informalities:  line 3 recites "comprising at least processor" and should read "comprising at least one processor".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a physical unit” in line 1, but it is unclear if this is the same physical unit referenced in claims 1 and 2 or a different physical unit. Appropriate clarification is required. Examiner has interpreted this limitation as “the physical unit” for examination purposes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruce US 2017/0372551 in view of White, Randal "A note to our guests about Coronavirus" (herein 'White').

As per claim 1:	Bruce discloses an apparatus for automatically allocating physical units of a physical space comprising a plurality of physical units arranged according to a fixed arrangement, the apparatus comprising at least processor and at least one memory storing instructions that, when executed by the at least one processor, cause the apparatus to:
	receive, from a first computing device, an allocation request, the allocation request comprising a physical space identifier, a physical unit quantity, and a physical unit arrangement type (Fig 3, Abstract, [0074], [0035], [0039], [0061]);
	retrieve, from a physical space repository [and based on a physical unit allocation regulation associated with the physical space identifier], a plurality of possible physical unit allocation subsets matching the allocation request ([0061]-[0065], Fig 3);
	transmit, to the first computing device, a physical unit allocation interface comprising one or more possible physical unit allocation subsets of the plurality of possible physical unit allocation subsets (Fig 3, [0052], [0067]-[0072], [0075]); and
	transform, in the physical space repository and based on a physical unit allocation subset selection received from the first computing device, available physical units associated with the physical space identifier to unavailable physical units, wherein the unavailable physical units comprise first physical units allocated for physical use by a physical being [as well as second physical units allocated to remain unused by physical beings according to the physical unit allocation regulation] (Fig 3, [0082]) .
	Bruce fails to explicitly disclose but White does disclose based on a physical unit allocation regulation associated with the physical space identifier, as well as second physical units allocated to remain unused by physical beings according to the physical unit allocation regulation (p. 2)	It would have been obvious to one of ordinary skill in the art at the time of invention to include social distancing as taught in White in Bruce since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, it is obvious to follow rules and laws, which were enacted in many jurisdictions at the beginning of the coronavirus pandemic, which Alamo Drafthouse implemented in their online ticketing system with buffer seats and is also shown in the additionally cited references such as the Arclight theater with advance reservation systems selling seats in every other row.
As per claim 2:	Bruce fails to explicitly disclose but Edwards does disclose the apparatus of claim 1, wherein the physical unit allocation regulation comprises a distance (p. 2).
	It would have been obvious to one of ordinary skill in the art at the time of invention to include social distancing as taught in White in Bruce since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, it is obvious to follow rules and laws, which were enacted in many jurisdictions at the beginning of the coronavirus pandemic, which Alamo Drafthouse implemented in their online ticketing system with buffer seats and is also shown in the additionally cited references such as the Arclight theater with advance reservation systems selling seats in every other row.
As per claim 3:	Bruce further discloses the apparatus of claim 2, wherein a physical unit comprises one or more dimensions ([0061]).

As per claim 4:	Bruce fails to explicitly disclose but Edwards does disclose the apparatus of claim 3, wherein the at least one memory further stores instructions that, when executed by the at least one processor, cause the apparatus to:
	select the second physical units to remain unused by physical beings by selecting a number of physical units adjacent one or more of the first physical units allocated for physical use by a physical being based at least in part on a comparison of one or more dimensions of the physical units and the distance of the physical unit allocation regulation (pp. 2-3).
	It would have been obvious to one of ordinary skill in the art at the time of invention to include social distancing as taught in White in Bruce since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, it is obvious to follow rules and laws, which were enacted in many jurisdictions at the beginning of the coronavirus pandemic, which Alamo Drafthouse implemented in their online ticketing system with buffer seats and is also shown in the additionally cited references such as the Arclight theater with advance reservation systems selling seats in every other row.
As per claim 5:	Bruce further discloses the apparatus of claim 4, wherein the one or more dimensions comprise one or more of a depth, a width, a height, or a space radius ([0061]).

As per claim 6:	Bruce further discloses the apparatus of claim 1, wherein the allocation request comprises an event identifier (Fig 3, [0073], [0046]).

As per claim 7:	Bruce further discloses the apparatus of claim 6, wherein the at least one memory further stores instructions that, when executed by the at least one processor, cause the apparatus to: retrieve an event data structure associated with the event identifier, wherein the plurality of possible physical unit allocation subsets is associated with the event identifier (Fig 3 ‘305’, [0073]-[0078]).

As per claim 8:	Bruce further discloses the apparatus of claim 7, wherein the at least one memory further stores instructions that, when executed by the at least one processor, cause the apparatus to: associate the unavailable physical units with the event identifier (Fig 3 ‘305’, [0073]-[0078]).

As per claim 9:	Bruce further discloses the apparatus of claim 1, wherein the at least one memory further stores instructions that, when executed by the at least one processor, cause the apparatus to:
	receive, from one or more of the first computing device or a second computing device, a modification to the physical unit allocation regulation (Fig 5 ‘515’).
As per claim 10:	Bruce further discloses the apparatus of claim 6, wherein the event identifier is associated with an event configuration (Fig 3 ‘305’, [0073]-[0079]).

As per claim 11:	Bruce further discloses the apparatus of claim 10, wherein the plurality of possible physical unit allocation subsets is selected in accordance with the event configuration (Fig 3 ‘305’, [0073]-[0079]).

As per claim 12:	Bruce further discloses the apparatus of claim 6, wherein the event identifier is associated with an event optimization model ([0039]).
As per claim 13:	Bruce further discloses the apparatus of claim 12, wherein the plurality of possible physical unit allocation subsets is selected in accordance with the event optimization model ([0039]).

As per claim 14:	Bruce further discloses the apparatus of claim 12, wherein the event optimization model dynamically programmatically generates a physical unit score for each available physical unit in accordance with the physical unit quantity and physical unit arrangement type of the allocation request ([0039-[0040], Fig 3 ‘309’).
As per claim 15:	Bruce further discloses the apparatus of claim 14, wherein the event optimization model is trained to adjust a physical unit score for each available physical unit based on a desired physical unit allocation measure ([0039-[0040], Fig 3 ‘309’).

As per claim 16:	Bruce further discloses the apparatus of claim 15, wherein the desired physical unit allocation measure comprises a physical unit allocation utilization metric associated with the physical space identifier associated with a given event identifier ([0039-[0040], Fig 3 ‘309’).

As per claim 17:	Bruce further discloses the apparatus of claim 15, wherein the desired physical unit allocation measure comprises a physical unit allocation currency metric associated with the physical space identifier associated with a given event identifier ([0107], see also [0039-[0040], Fig 3 ‘309’).

As per claim 18:	Bruce fails to explicitly disclose, but White does further disclose the apparatus of claim 1, wherein the physical unit arrangement type is one or more of straight line or cluster (p. 3, see also Bruce [0077]).	It would have been obvious to one of ordinary skill in the art at the time of invention to include social distancing as taught in White in Bruce since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, it is obvious to follow rules and laws, which were enacted in many jurisdictions at the beginning of the coronavirus pandemic, which Alamo Drafthouse implemented in their online ticketing system with buffer seats and is also shown in the additionally cited references such as the Arclight theater with advance reservation systems selling seats in every other row.

As per claim 19:	Bruce further discloses the apparatus of claim 1, wherein the at least one memory further stores instructions that, when executed by the at least one processor, cause the apparatus to: generate a physical space allocation interface comprising graphical representations of a plurality of physical units associated with the physical space (Fig 3 [0073]-[0079]); and
	transmit the physical space allocation interface to one or more of the first computing device or a second computing device (Fig 3 [0073]-[0079]).
As per claim 20:	Bruce further discloses the apparatus of claim 19, wherein the physical space allocation interface reflects a status of available or unavailable of each physical unit of the plurality of physical units associated with the physical space (Fig 3 [0073]-[0079]).

As per claim 21:	Bruce further discloses the apparatus of claim 20, wherein the physical space allocation interface reflects a status of unavailable based on allocation for use by a physical being or unavailable based on allocation to remain unused by a physical being for those physical units associated with a status of unavailable (Fig 3 [0073]-[0079]).

As per claim 22:	Bruce further discloses the apparatus of claim 1, wherein the at least one memory further stores instructions that, when executed by the at least one processor, cause the apparatus to: generate a multi-dimensional matrix representing a plurality of physical units arranged within the physical space (Fig 3 [0073]-[0079], multi-dimensional matrix reads on a map, see also White page 3 displaying a seating chart as an example).

As per claim 23:	Bruce further discloses the apparatus of claim 22, wherein the multi-dimensional matrix comprises a plurality of rows and a plurality of columns ([0052], [0074]-[0075]).

As per claim 24:	Bruce further discloses the apparatus of claim 23, wherein each physical unit of the plurality of physical units is associated with a unique pair comprising a row identifier and a column identifier ([0052], [0074]-[0075], a seating map reads on these claim limitatinos).
As per claims 25 and 26:	Claims 25 and 26 are rejected under the rationale of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Miller US 2002/0082879	Edwards, Tanya; "How Movie Theatres Are Taking Precautions During Coronavirus, From Closing to Instituting "Buffer" Seats" March 14, 2020, https://www.refinery29.com/en-us/2020/03/9556961/movie-theaters-closing-coronavirus (Year: 2020)	Pearce, Katie "What is Social Distancing and How can it slow the Spread of Covid19?" March 13, 2020, https://hub.jhu.edu/2020/03/13/what-is-social-distancing/ (Year: 2020)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692